Title: To George Washington from William Digges, 4 June 1760
From: Digges, William
To: Washington, George



Sr
June the 4th 1760

I recd the Proclamation from Mr Green last Thursday & have sent it to Mr Igs Digges in order to know his determination, mine being to meet on the 17th in order to Receive my money

& wash my hands of that Troublesome affr. I cannot judge the Reason Mr Cook has so often disapointed me in not sending the vinegar to Bladensburgh in order to Meet my Boat: but shall know it the first opportunity that offers & am yr Most obt Humble St

W. Digges


P.S. if you have any Command by McGahien, Dr Ross will be here Tomorrow in his way Down to Clear him out.

